DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The rejections based upon Ellison et al. (US 2016/0060161) and Hess et al. (US 3,287,200)  made in the previous Office action have been overcome by the evidence of record that the coatings of Ellison et al. may not be free of internal stress.  The rejections based upon Ellison et al. (US 2016/0060161), Paulson et al. (2014/0090864) and Hess et al. (US 3,287,200) have been overcome by the amendments to the claims that the coating has a neutral stress.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 10-13, 16, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2016/0060161) in view of Harimoto et al. (US 2010/0089451). 
	As to claim 1, Ellison et al. discloses a coated glass article which inherently has “a first side having a first coating thereon providing a first interface between the first coating and the glass-based substrate and a second side opposite the first side, the first coating having a first 
	Ellison et al. does not disclose that the coating has a neutral stress. 
	Harimoto et al. discloses a coating for application to a glass.  See the abstract.  The coating is free of internal stress (i.e., has a neutral stress) and cracks and has a pencil hardness of 4H to 9H.  See paragraphs [0131] and [0138].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the coated substrate of Ellison et al. with the coating of Harimoto et al. because the resultant coating is free of internal stress and cracks and has a pencil hardness of 4H to 9H.	
As to claims 3 and 4, Ellison et al. teaches that the coating has a modulus of elasticity (i.e., Young’s modulus) that is greater than the elastic modulus of the glass substrate.  See paragraphs [0013], [0032], [0036] and [0038].  
As to claim 5, the coating of Ellison et al. has a thickness of 1-5 µm (paragraph [0058]), and the coating of Harimoto et al. has a thickness of 1-10 µm (paragraph [0134]).
 As to claims 6 and 16, Ellison et al. discloses that the coating may be silicon dioxide (paragraph [0057]) indium tin oxide (paragraphs [0036]-[0038]), aluminum oxy nitrides (paragraph [0057]) and various oxide ceramics (paragraph [0057]), and Harimoto et al. teaches that the coating may be silica, or various ceramics (paragraph [0031]). 
	The limitations of instant claim 10 can be found in Ellison et al. in paragraph [0052].

	However, it would have been obvious to have duplicated the layer of Ellison et al./ Harimoto et al. on the second major surface of the glass substrate in order to provide the second surface with the same benefit, i.e., increasing the scratch resistance of the second surface or retaining the strength of the article.
	The limitations of claim 13 can be found in Ellison et al. in paragraphs [0003]-[0004].
	As to claim 19, Ellison et al. discloses that the thickness of the chemical depth of compression may be greater than 15 µm.    This range overlaps the range of claim 19, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. 	
	As to claims 22 and 23, Ellison et al. teaches that the glass may be an aluminosilicate, chemically strengthened glass.  See paragraphs [0044] and [0051].	

Claims 8, 9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2016/0060161) in view of Harimoto et al. (US 2010/0089451) as applied to claim 1 above, and further in view of Hess et al. (US 3,287,200).
Ellison et al. in view of Harimoto et al. render obvious claim 1 above.  The references fails to teach the compressive stress as a fraction of the thickness (claim 8), the thickness of the glass substrate (claim 20) or that the glass is thermally and chemically strengthened (claim 21).
Hess et al. teaches a glass substrate that is formed using a combination of thermal and chemical strengthening.  See col. 1, lines 19-40.  The combination of treatments results in a glass with improving the strength properties of the glass.  See col. 1, lines 13-18.

	As to claim 8, Hess et al. discloses that the compressive stress is from 15 to 23% of the thickness of the glass.  See col. 2, lines 35-40.
	As to claim 9, Hess et al. discloses that the glass article has a compressive stress greater than 40,000 psi (i.e., 275 MPa).  See col. 3, lines 45-48.
	As to claim 20, Ellison et al. teaches that the thickness of the substrate may vary.  See paragraph [0040].  Hess et al. teaches the glass article may have a thickness of 0.06 to 0.5 inches (i.e., 1.5 to 18 mm) which overlaps the claimed range in view of the latitude provided a range when modified by the word “about.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/David Sample/Primary Examiner, Art Unit 1784